Exhibit 10.1




STOCK PURCHASE AGREEMENT







THIS STOCK PURCHASE AGREEMENT, entered into the 30th of December, 2005, by,
between and among:




Venture Fund I, Inc., a Nevada corporation, or its assignees, hereinafter
referred to collectively as "Purchaser";




Gasel Transportation Lines, Inc., a Delaware corporation, hereinafter referred
to as the "Seller";




All of the foregoing are sometimes herein collectively referred to as "the
Parties."




WITNESSETH:




WHEREAS, Seller is authorized to issue 100,000,000 shares of common stock  (the
"Gasel Common Stock"), of which 10,677,966 is presently issued and outstanding;
and




WHEREAS, Purchaser desires to purchase such shares pursuant to this Agreement in
consideration as set forth in Section 2;




NOW, THEREFORE, in consideration of the promises and mutual representations.
warranties and covenants herein contained, the Parties hereto accept and adopt
this Stock Purchase Agreement (the "Agreement"), and hereby specifically agree
as follows:




1.

Purchase of Seller's Common Stock.  The Parties agree that at the Closing Date
hereinafter specified and subject to the conditions hereof, Sellers shall sell,
assign and transfer to Purchaser free from any liens, claims or encumbrances, a
total of twenty nine million (29,000,000) shares of Gasel Common Stock (the
“Purchased Shares”), and Purchaser agrees to purchase all of such Purchased
Shares, subject to the conditions, covenants and agreements herein set forth and
for the considerations hereinafter described, and upon payment in full of the
consideration and performance of the other covenants and conditions hereof,
Purchaser shall become the exclusive owner of the Purchased Shares.




2.

Consideration.  Purchaser agrees to pay to the Seller a total of one hundred
thousand dollars ($100,000.00) (the “Purchase Price”) for the Purchased Shares
upon execution of this Agreement.  




3.

Delivery of Stock.  On the Closing Date as hereinafter set forth herein and
subject to the payment of the consideration as set forth in Paragraph 2 of this
Agreement, Seller will deliver the Purchased Shares.




4.

Warranties and Representations of Seller.      Seller warrants and represents to
the Purchaser the following:




(a)

Seller hereby represents and warrants to the Purchaser that the Purchased Shares
are duly and validly issued, fully paid and non-assessable, and are free and
clear of all voting trusts, agreements, arrangements, liens and all other
encumbrances, claims, equities and liabilities of every nature, and Seller,
having duly taken all action required to transfer the Purchased Shares to the
Purchaser, has the unqualified right to sell, assign and transfer the Purchased
Shares to the Purchaser and to deliver clear and unencumbered title thereto and
upon delivery of the Purchased Shares as herein provided, clear and unencumbered
title thereto shall be conveyed to the Purchaser;




(b)

Seller has full right power and authority to enter into this Agreement and to
perform the duties to be performed by Seller herein including but not limited to
the granting of direction of the payment of the Purchase Price by Purchaser;




(c)

To the extent that any of the parties whose Stock is being sold hereunder is a
corporation, such party has taken all required corporate action to affirm and
ratify the terms and conditions of this Agreement and this Agreement is the
valid and binding corporate obligation of such party enforceable according to
its terms.




5.

Warranties and Representations of Purchaser.   Purchaser, warrants and
represents to the Seller the following:




(a)

In connection with receipt of the Purchased Shares, we represent to you that we
are acquiring such shares for investment for our own account and not with a view
to resell or otherwise transfer such shares and that we do not intend to resell
or otherwise dispose of all or any part of such shares unless and until we
determine at some future date that changed circumstances, not now being
contemplated, make such disposition advisable.  Purchaser confirms our
understanding and agreement that Gasel Transportation Lines, Inc. is
transferring twenty nine million (29,000,000) shares of its capital stock to us
under the Securities Act of 1933 in reliance on the foregoing representation and
agreement.




6.

Closing.  The following provisions shall apply to a closing of the transaction
contemplated by this Agreement:




(a)

The closing of the transactions described in this Agreement (the "Closing Date")
shall take place at twelve o’clock noon, CST, December 30, 2005, or as may be
otherwise agreed to by the parties in writing, and shall take place at such
place and time as the parties may agree.




(b)

Each party will comply with their respective requirements at the Closing and
will deliver appropriate documents and payment as called for by this Agreement.




7.

Termination.  This Agreement may be terminated and abandoned at any time prior
to the Closing Date upon the following conditions:




(a)

By the mutual consent of the parties;




(b)

By either party by giving written notice to the other party if, in the bona fide
judgment of such terminating party, there shall have been a violation of any
covenant or agreement set forth herein; or if any warranty or representation
shall be untrue; or if such terminating party should, in his bona fide judgment,
believes that the acquisition or sale is inadvisable by reason of any the
existence or threat of a liability or obligation of such other person not
previously known at the time of this Agreement.




8.

Nature and Survival of Representations.  All representations, warranties and
covenants made by a party to this Agreement shall survive the execution of this
Agreement and the consummation of the transactions contemplated hereby.  All of
the parties hereto are executing and carrying out the provisions of this
Agreement, and relying solely upon the representations, warranties and covenants
contained in this Agreement and not upon any investigation upon which they or it
might have made or any representation, warranties, agreements, promises or
information, written or oral made by the other party, or by persons other than
as specifically set forth herein




9.

Miscellaneous.  The following miscellaneous provisions shall apply to this
Agreement:




(a)

Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




(b)

Entire Agreement.  This Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
herewith.  There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution of this Agreement.




(c)

Successors.  This Agreement shall be binding upon the parties hereto, and inure
to the benefit of the parties, and their respective successors in interest and
assigns.




(d)

Further Assurances.  At any time and from time to time after the date hereof,
each party will execute such additional instruments and take such action as may
be reasonably requested by the other party to confirm or perfect title to any
property transferred hereunder or otherwise to carry out the intent and purposes
of this Agreement.




(e)

Waiver.  Any failure on the part of any party hereto to comply with any of the
obligations, agreements or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.




(f)

Notices.  All notices and communications hereunder shall be made in writing and
shall be deemed to have been given if delivered in person or sent by prepaid,
first class, registered or certified mail, return receipt requested to each
party hereto at the address set forth herein.




(g)

Severability.  The parties to this Agreement hereby agree and affirm that none
of the above provisions is dependent upon the validity or of any other
provisions, and if any part of this Agreement is deemed to be unenforceable, the
balance of the Agreement shall remain in full force and effect.




(h)

Headings.  The section and subsection headings in this Agreement are inserted
for convenience only, and shall not affect in any way the meaning or
interpretation of this Agreement.




(i)

Governing Law.  The validity, interpretation and effect of this Agreement shall
be governed exclusively by the laws of Delaware without giving effect to the
principles of conflicts of laws thereof.  The parties agree that any action,
proceeding or claim arising out of or in any way relating to this Agreement
shall be brought and enforced in the courts of the state of Delaware and each
irrevocably submits to such jurisdiction.  The parties hereby irrevocably waive
any objection to such jurisdiction or inconvenient forum.  Any such process or
summons to be served upon any of the parties may be served by transmitting a
copy thereof by registered or certified mail, return receipt requested, postage
prepaid, to the address set forth below hereof Such mailing shall be deemed
personal service and shall be legal and binding upon the party served in any
action proceeding or claim.




(j)

Amendment.  This Agreement or any provision hereof, may not be changed, waived,
terminated or discharged except by means of a written supplemental instrument
signed by the party or parties against whom enforcement of the change, waiver,
termination or discharge is sought.




* * * * *

#







IN WITNESS WHEREOF, the parties have executed this Agreement on the above
written date.




PURCHASER

VENTURE FUND I, INC.







By: /s/   Ruth Shepley

Ruth Shepley, President







SELLER

GASEL TRANSPORTATION LINES, INC.







By: /s/   Gene Thompson

Gene Thompson, President

#





